Title: Mercy Otis Warren to Abigail Adams, 30 July 1788
From: Warren, Mercy Otis
To: Adams, Abigail


        
          Plimouth July 30th 1788.
          My dear Madam
        
        one line by my son inquires after the health of my Friend, at Braintree. do you begin to feel at home. & will you not after becoming a little Domesticateed in your native town think of an excursion to plimouth where you will find the same Friend, the same hospitality & undissembleed affection which in my opinion Gives the truest Zest to human life.
        you have seen all the Varietiy. & perhaps have tasted as much real felicity in the little social parties as in the pallace of the prince. but you must again go to Court.— but flatter myself you will improve the interem & let us see you again at the unadorned board which satisfies the wishes of circumscribed ambition when blessed with the intercourse of those they Esteem & love.
        Hope MrAdams received a line of Congratulation from MrWarren sometime since:he means to do himself the Honour & Pleasure of making a Visit to his Friend as soon as he is able which I hope is a circumstance not far distant. as he has withing the week past been able to put on his shew which he has not done before for several months.
        You will make my most respectful Compliments acceptable to a Gentleman who I hear is employing the short respite from the field of politics & the intrigues of statmen: to the momentary delights of rural peace and the Cultivation of his own Grounds.—
        I am my dear Madam as ever / Your affectionate Friend
        M Warren
      